Weltner, Justice,
dissenting.
I dissent.
1. The insurer contends that Brown’s conveyance of the property constitutes a change in title that voided his coverage.
(a) Brown’s policy of insurance provided in pertinent part:
*163This policy, unless provided by agreement endorsed hereon, shall be null and void in case of any change in interest, title or possession.
(b) In Aronoff v. U. S. Fire Ins. Co., 178 Ga. 97, 97-98 (1) (172 SE 59) (1933), we sustained, at headnote 1, a similar provision, as follows:
A condition in a policy of fire insurance, that the entire policy, unless otherwise provided by agreement indorsed thereon or added thereto, shall be void in case of any change in the interest, title, or possession of the subject-matter of the insurance, whether by legal process or otherwise, is a reasonable and valid requirement; and when the insured accepts a policy with this condition in it and commits a breach of such condition, he can not recover in case the property is destroyed by fire.
2. (a) Brown relies upon Home Ins. Co. v. Johnson, 181 Ga. 139 (182 SE 41) (1935), to avoid the consequences of the transfer. In that case, the insured executed a deed to his brother-in-law, who immediately reconveyed it to the insured. The factual recitation discloses “that there never was a completed sale. . . .” Id. at 142. Further, that case was based in part upon the application of two statutes (former Code Ann. §§ 56-827 and 56-825) that since have been repealed.1 We invoked, under that factual situation and in our application of the two now-repealed statutes, the public policy of not favoring forfeitures.
(b) In this case, the unrecorded reconveyance occurred no sooner than thirteen days after the conveyance. Thus — contrary to the factual circumstance of Home Ins. Co. — the transfer was complete. Additionally, there are now in effect no statutory provisions relating to the issue.
(c) This case should be governed by the plain terms of the contract, as Aronoff, and not Home Ins. Co., is controlling. Hence, the motion for judgment n.o.v. should have been granted.
I am authorized to state that Justice Hunt joins in this dissent.
*164Decided April 25, 1990 —
Reconsideration denied May 16, 1990.
McKenzie & McPhail, Jon B. McPhail, Robert T. Ross, Pat Huddleston II, for appellant.
Harrison, Harrison & Llop, Milton Harrison, Rita J. Llop, for appellee.

 The latter part of [Code Ann.] section 56-827 declares that “A sale not fully executed, possession remaining with the assured; shall not void the policy.” The execution of Johnson’s deed to Crosby, and the immediate reconveyance of this property to Johnson, constituted but one transaction; and therefore the sale was not only not “fully executed,” but it was not executed at all, and all the evidence is to the effect that Johnson never for one instant surrendered possession of the property insured. Under the plain provisions of section 56-827 there was no violation of the condition which forbade alienation of the property which the insurer undertook to insure. . . . [Id. at 144.]